DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
I. Figures 1 – 9 (claims 1 – 5 and 12 – 17).
II. Figure 10 (claims 6-11 and 18-20). 
The species are independent or distinct because species I comprises a proximal release wire with a loop portion and a distal release wire with a loop portion, wherein the loop portion of the proximal release wire and the loop portion of the distal release wire are releasably coupled, which is a mutually exclusive characteristic only to species I, and species II recites wherein the proximal release wire has a helical portion coupled to a helical portion of the distal release wire, the helical coupling is a mutually exclusive characteristic only to species II. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; the prior art, applicable to one invention would not likely be applicable to another invention.

	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Glenn Seager on 05/23/2022 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1 – 5 and 12 - 17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6 – 11 and 18 – 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, 12, and 13 of U.S. Patent No. 17/117,367 (Libarness). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the claims of Libarness. More specifically, the claim 1 of the copending application, Libarness, also claims a medical device system comprising:
an elongate shaft having a lumen extending from a proximal end of the elongate shaft to a distal end of the elongate shaft;
a proximal release wire extending distally from a proximal end configured to remain outside a body to a distal end and slidably disposed within the lumen of the elongate shaft;
a distal release wire extending distally from a proximal end to a distal end and slidably disposed within the lumen of the elongate shaft, the proximal end of the distal release wire slidably coupled to the distal end of the proximal release wire proximal, the proximal end of the distal release wire slidably coupled to the distal end of the proximal release wire, wherein the distal release wire is configured to releasably attach a medical device to the distal end of the elongate shaft. (Examiner’s note: although Libarness recites the proximal end of the distal release wire is coupled to a distal stopper, it should be understood that the proximal end of the distal release wire is still slidably coupled to the distal end of the proximal release wire indirectly).
Regarding claim 2, claim 6 of the copending application, Libarness, also recites wherein the distal end of the proximal release wire forms a proximal loop (Examiner’s note: although Libarness recites the distal end of the proximal end of the release wire is a distal stopper, Libarness recites wherein the stopper is a loop. Thus the distal end of the proximal release wire forms a loop).
Regarding claim 3, claim 8 of the copending application, Libarness, also recites wherein the proximal end of the distal release wire is formed into a loop.
Regarding claim 12, claim 12 of the copending application, Libarness, also recites wherein the proximal release wire is configured to move proximally along a longitudinal axis of the elongate shaft independently from the distal release wire over a predetermined axial distance.
Regarding claim 13, claim 13 of the copending application, Libarness, also recites wherein proximal movement of the proximal release wire greater than the predetermined axial distance is configured to move the distal release wire in concert with the proximal release wire.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson et al (US 20170112512 A1).
Regarding claim 1, Davidson et al (Davidson) discloses a medical device system (medical device 100) (abstract), comprising: 
an elongate shaft (catheter 107) (Examiner’s note: the catheter 107 extends in the longitudinal direction and is tubular in shape and therefore is an elongate shaft) (paragraphs [0084], [0103], and Fig. 6) having a lumen (channel of catheter 107) extending from a proximal end (end furthest from the end shown in Fig. 6) of the elongate shaft (catheter 107) to a distal end (end shown in Fig. 6) of the elongate shaft (catheter 107) (Fig. 6); 
a proximal release wire (manipulation member 104) (Examiner’s note: paragraph [0104] recites wherein the manipulation member is a single monolithic component) extending distally from a proximal end configured to remain outside a body (Examiner’s note: the proximal end of the manipulation member 104 extends through the catheter such that an operator can manipulate it – paragraph [0084], therefore the proximal end remains outside of the body) to a distal end (first connection member 136) and slidably disposed within the lumen of the elongate shaft (catheter 107) (paragraphs [0084], [0103], [0104], and Fig. 6); and 
a distal release wire (second connection member 140 and proximal end portion 138) (Examiner’s note: paragraph [0104] recites wherein the connection member 140 and the intervention member can be formed as discrete elements and subsequently connected to each other) extending distally from a proximal end to a distal end and slidably disposed within (Examiner’s note: paragraph [0084] recites wherein the intervention member 102 is positioned within the catheter 107, therefore the distal release wire is also positioned within the catheter) the lumen (channel of catheter 107) of the elongate shaft (catheter 107), the proximal end of the distal release wire (second connection member 140) slidably coupled to the distal end of the proximal release wire (first connection member 136) (Examiner’s note: as discussed in paragraph [0105] the first and second connection members can move relative to each other and are coupled, thus they are slidably coupled to each other), wherein the distal release wire (second connection member 140 and the proximal end portion 138) is configured to releasably attach a medical device (intervention member 102) to the distal end of the elongate shaft (catheter 107) (Examiner’s note: as stated in paragraph [0125] the intervention member 102 can be released through the connection 106, which is the connection between the first and second connection members, therefore, the second connection member 140 is releasably attaches the intervention member to the distal end portion of the catheter 107).

Regarding claims 2 – 5, Davidson discloses [claim 2] wherein the distal end of the proximal release wire (first connection member 136) forms a proximal loop (loop – paragraph [0106] and Fig. 8); [claim 3] wherein the proximal end of the distal release wire (second connection member 140) forms a distal loop (loop – paragraph [0106] and Fig. 8); [claim 4] wherein the proximal loop (loop of first connection member 136) and the distal loop (loop of second connection member 140) are slidably coupled (Examiner’s note: as discussed in paragraph [0105] the first and second connection members can move relative to each other and are coupled, thus they are slidably coupled to each other); and [claim 5] wherein an inner surface of a distal end of the proximal loop (loop of first connection member 136) is configured to engage an inner surface of a proximal end of the distal loop (loop of second connection member 140) (Examiner’s note: the loop of the first connection member 136 is able to slide relative to the second connection member 140 as cited to above, therefor, the inner surface of the first connection member 136 is capable of engaging with the inner surface of the proximal end of the second connection member 140 loop when actuated) upon proximal actuation of the proximal release wire (manipulation member 104) (Examiner’s note: the actuation of the manipulation member 104 is discussed in paragraphs [0053] and [0121]).

Claims 12 – 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Davidson (US 20170112512 A1).
Regarding claims 12, Davidson teaches the medical device system of claim 1 above, and further teaches wherein the medical device system encompasses or alternatively makes obvious wherein the proximal release wire (manipulation member 104) is configured to move proximally along a longitudinal axis.
  As Davidson discloses in paragraph [0053] the manipulation member 104 is retracted proximally along the longitudinal axis of the elongate shaft (catheter 107) independently (Examiner’s note: as cited in paragraph [0053] the manipulation member 104 moves relative to the catheter 107 and thus moves independently from the catheter shaft 107) from the distal release wire (second connection member 140 and proximal end portion 138) over a predetermined distance, wherein there is a gap between the distal end of the proximal loop and the proximal end of the distal loop, such that the proximal loop will be pulled a predetermined distance before the distal end of the proximal loop will come into contact with the proximal end of the distal loop (see annotated Fig. 12), the claimed limitation is considered encompassed or alternatively obvious over the teachings of the prior art.  Furthermore, the ‘predetermined’ distance is determined, in that the distance is set, prior to the actuation of the distal loop as evidenced by the existence of said space. The position of the office is further supported as Davidson teaches that the first and second loops can interlock wherein there is no resistance or restriction to rotation (paragraphs 106-107); thus as the loops can move relative to one another without resistance or restriction, the proximal release wire (which ends with the first loop) is further considered to be configured to move a predetermined distance along a longitudinal axis of the elongated shaft independent from the distal release wire (which ends with the second loop. 
Regarding claim 13, as discussed above, Davidson teaches the medical device system of claim 1 above, and further teaches wherein the medical device system encompasses or alternatively makes obvious wherein proximal movement of the proximal release wire (manipulation member 104) is greater than the predetermined distance (see annotated Fig. 12) is configured to move the distal release wire (second connection member 140 and proximal end portion 138) in concert with the proximal release wire (manipulation member 104). It should be understood that in order for the manipulation member 104 to ultimately actuate the intervention member 102, the manipulation member 104 will need to actuate the second connection member 140, and for that to happen the manipulation member 104 will need to move a distance that is greater than the space that spans between the proximal end of the distal connection member and the distal end of the manipulation member, therefore the proximal movement of the release wire will be greater than the predetermined distance when moving the distal release wire in concert with the proximal release wire. Thus, the device of Davidson encompasses or alternatively, makes obvious the claimed limitations above.
Annotated Figure 12 of Davidson

    PNG
    media_image1.png
    304
    665
    media_image1.png
    Greyscale


Regarding claim 14, Davidson discloses a medical device system (medical device 100) (abstract), comprising: 
an elongate shaft (catheter 107) (paragraph [0084] and Fig. 6) having a lumen (channel of catheter 107) extending from a proximal end (end furthest from the end shown in Fig. 6) of the elongate shaft (catheter 107) to a distal end (end shown in Fig. 6) of the elongate shaft (catheter 107) (Fig. 6); 
a proximal release wire (manipulation member 104) extending distally from a proximal end configured to remain outside a body (Examiner’s note: the proximal end of the manipulation member 104 extends through the catheter such that an operator can manipulate it – paragraph [0084], therefore the proximal end remains outside of the body) to a looped distal end (looped first connection member 136) and slidably disposed within the lumen of the elongate shaft (catheter 107) (paragraph [0084], [0104], [0106], and Fig. 6); and 
a distal release wire (second connection member 140 and proximal end portion 138) (Examiner’s note: paragraph [0104] recites wherein the connection member 140 and the intervention member can be formed as discrete elements and subsequently connected to each other) extending distally from a looped (loop – paragraph [0106]) proximal end (second connection member 140 is looped) to a distal end and slidably disposed within (Examiner’s note: paragraph [0084] recites wherein the intervention member 102 is positioned within the catheter 107, therefore the distal release wire is also positioned within the catheter) the lumen (channel of catheter 107) of the elongate shaft (catheter 107), the looped proximal end of the distal release wire (second connection member 140) slidably coupled to the looped distal end of the proximal release wire (first connection member 136) (Examiner’s note: as discussed in paragraph [0105] the first and second connection members can move relative to each other and are coupled, thus they are slidably coupled to each other), wherein the distal release wire (second connection member 140 and the proximal end portion 138) is configured to releasably attach a medical device (intervention member 102) to the distal end of the elongate shaft (catheter 107) (Examiner’s note: as stated in paragraph [0125] the intervention member 102 can be released through the connection 106, which is the connection between the first and second connection members, therefore, the second connection member 140 is releasably attaches the intervention member to the distal end portion of the catheter 107);
wherein proximal movement of the proximal release wire (manipulation member 104) over a first distance (see annotated Fig. 12) (Examiner’s note: as disclosed in paragraph [0053] the manipulation member 104 is retracted proximally along the longitudinal axis) moves the proximal release wire (manipulation member 104) independent (Examiner’s note: the manipulation member’s movements are not dependent on the movement of the second connection member) of the distal release wire (second connection member 140 and proximal end portion 138) (Examiner’s note: as shown in Fig. 12 and in the annotated Fig. 12, there is a gap between the distal end of the proximal loop and the proximal end of the distal loop, such that the proximal loop will be pulled / and moved independently the distance occupied by the space between the two loops before the distal end of the proximal loop will come into contact with the proximal end of the distal loop; the position of the office is further supported as Davidson teaches that the first and second loops can interlock wherein there is no resistance or restriction to rotation - paragraphs [0106] and [0107]; thus as the loops can move relative to one another without resistance or restriction, the proximal release wire, which ends with the first loop, is further considered to be configured to move a predetermined distance along a longitudinal axis of the elongated shaft independent from the distal release wire, which ends with the second loop) and proximal movement of the proximal release wire (manipulation member 104) over a second distance (Examiner’s note: proximal movement of the manipulation member 104 discussed in paragraph [0053]) greater than the first distance (see annotated Fig. 12) is configured to move the distal release wire (second connection member 140 and proximal end portion 138) in concert with the proximal release wire (manipulation member 104) (Examiner’s note: It should be understood that in order for the manipulation member 104 to ultimately actuate the intervention member 102, the manipulation member 104 will need to actuate the second connection member 140, and for that to happen the manipulation member 104 will need to move a distance that is greater than the space that spans between the proximal end of the distal connection member and the distal end of the manipulation member, therefore the proximal movement of the release wire will be greater than the predetermined distance when moving the distal release wire in concert with the proximal release wire. Thus, the device of Davidson encompasses or alternatively, makes obvious the claimed limitations above).
Annotated Figure 12 of Davidson

    PNG
    media_image2.png
    304
    665
    media_image2.png
    Greyscale

Regarding claim 15, Davidson is not explicit to the first distance (see annotated Fig. 12) as equal to or less than a length of an aperture (inner space within the looped second connection mechanism 140 shown in Fig. 12) of the looped proximal end of the distal release wire (second connection mechanism 140), however, as the drawings of Davidson show the first distance is less than the distance of length of the loop of the second connection mechanism (annotated Fig. 12), the claimed limitation is considered encompassed, or at least obvious over the teachings of the prior art.  Furthermore, wherein the aperture is considered the longitudinal distance within the loop, the length of the loop aperture would encompass or at least make obvious a length greater than the first distance that contains the loop overlap/link in order to allow for the loops to rotate without resistance or restriction (paragraph 105).

Regarding claim 16, Davidson is not explicit to wherein an inner surface of a distal end of the looped proximal end of the distal release wire (loop of second connection member 140) is configured to engage an inner surface of a proximal end of the looped distal end of the proximal release wire (loop of first connection member 136) (Examiner’s note: the loop of the first connection member 136 is able to slide relative to the second connection member 140 as cited to above, therefore, the inner surface of the first connection member 136 is capable of engaging with the inner surface of the proximal end of the second connection member 140 loop when actuated) upon proximal actuation of the proximal release wire (manipulation member 104) (Examiner’s note: the actuation of the manipulation member 104 is discussed in paragraph [0121], and thus the loops of Davidson encompasses or alternatively, makes obvious the claimed limitations).

Regarding claim 17, Davidson does not explicitly teach wherein the looped proximal end (second connection member 140) extends generally parallel to a first plane and the looped distal end (first connection member 136) extends generally parallel to a second plane, the second plane generally orthogonal to the first plane. However, as discussed in paragraph [0105] the distal loop, connection member 136, can be rotated upwards of 360 degrees relative to the second connection member 140, so the loops of Davidson will extend perpendicular to each other, when the connection member 136 is rotated relative to the second connection member 140, therefore the loops of Davison encompasses or alternatively, makes obvious the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gloss (US 20180280171 A1) teaches a medical delivery device with a looped proximal release wire and a looped distal release wire.
Griffin (US 20190060063 A1) teaches a medical delivery device with a looped proximal release wire and a looped distal release wire.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771